Citation Nr: 1437835	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-30 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a liver disability, to include as due to anthrax vaccine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran served on active duty from February 2003 to September 2004.  The Veteran's DD-214 indicates another prior period of active service of 4 months and 3 days; however, the exact dates are unknown.  The Veteran has also served in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Board previously remanded this matter for additional development in June 2012.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a current liver disability is related to service, to include anthrax vaccine she received in service.

A July 2004 service treatment record reflects that the Veteran indicated that she received an anthrax vaccination.  

Post-service VA treatment records reflect assessments of elevated liver function tests and fatty liver.  

The Veteran had a VA examination in April 2007.  The examiner diagnosed mild fatty infiltration of the liver, more likely due to elevated BMI.  The examiner noted that the Veteran felt that the liver enzyme abnormalities might be due to the anthrax vaccination; however,  a review of information in "UptoDate" did not indicate this was a complication of anthrax vaccine.  

The Veteran had a VA gastroenterology consultation in April 2007, which was completed by a physician, a gastroenterologist.  The report reflects an impression of elevated liver function enzymes, "most likely drug induced."  The report noted that the Veteran's anthrax vaccinations could be contributing to her liver function abnormalities.  

In June 2012, the Board remanded the case to obtain an addendum opinion from the April 2007 examiner or another qualified examiner.  The examiner was asked to opine as to whether a current liver disability had its onset in service or was causally or etiologically related to service, to include anthrax vaccination in service.  
The examiner was asked to consider and attempt to reconcile conflicting medical opinions of record, specifically the April 2007 VA gastroenterology consultation report which noted that the Veteran's in-service anthrax vaccination could be contributing to her liver function enzyme abnormalities.  

In August 2012, an addendum to the examination was obtained based upon a review of the file by a VA physician's assistant.  The examiner noted a diagnosis of elevated liver enzymes with mild fatty liver.  The examiner opined that, based upon a review of the claims file, it is less likely than not that the Veteran's current liver disability had its onset in service or is otherwise causally or etiologically related to a disease or injury incurred in service, to include her anthrax vaccination in service.  

The examiner's rationale noted that, according to information collected from Micromedex and the CDC, there is no evidence that vaccination for Anthrax has evere caused any adverse side effects involving the liver.  The examiner noted information from "UpToDate," indicating that the major risk factors for fatty liver in non-alcoholic liver diseases are central obesity, diabetes type 2, dyslipidemia and metabolic syndrome.  The examiner further noted that the Department of Defense Vaccine Adverse Event Reporting System (VAERS) did not find any definitive links with unexpected serious adverse events to anthrax vaccination, other than injection site and some allergic reactions.  The examiner did not specifically discuss the April 2007 VA gastroenterologist's opinion and did not attempt to reconcile the cited medical information with the gastroenterologist's opinion.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board finds that the August 2012 VA examination is inadequate.  Therefore, a remand is required to obtain a new addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  If the VA physician who performed the April 2007 VA examination is unavailable, the addendum should be furnished by a similarly qualified physician.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the VA examiner who examined the Veteran in 2007.  If that examiner is not available, the addendum should be provided by a similarly qualified physician.  

a.  Based on a review of the claims file, the examiner should opine as to whether the Veteran's current liver disability, diagnosed as mild fatty infiltration of the liver, had its onset in service or is causally or etiologically related to a disease or injury in service, to include her anthrax vaccination in service. 

b.  The examiner should consider and attempt to reconcile the medical opinions of record, specifically the April 2007 VA gastroenterology consultation report noting that the Veteran's in-service anthrax vaccinations could be contributing to her liver function abnormalities.  

The VA examiner should provide a detailed rationale for the opinion.  If the VA examiner cannot provide a rationale without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

2.  Thereafter, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  The matter should then be returned to the Board, if in order, for further appellate process.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



